Citation Nr: 0723587	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1959.  He was discharged from service for the convenience of 
the Government due to a diagnosis of emotional instability 
reaction.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In July and October 1974 VA rating decisions, service 
connection was denied for a "nervous condition".

In an August 2002 claim, the veteran sought service 
connection for an anxiety disorder.  In the January 2004 
rating decision, the RO reviewed the veteran's claim for 
generalized anxiety disorder on a de novo basis and denied 
service connection.  The veteran perfected an appeal of that 
denial.

In April 2007, the veteran and his brother testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.





REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reasons for remand

Medical nexus opinion

A review of the veteran's service medical records indicates 
that in September 1958, within a few months of enlistment, 
the veteran "claims to be nervous".  These complaints 
continued.  In March 1959 he was referred for  medical 
evaluation because he "had been nervous as long as he can 
remember and has been progressively worse in the last 6 
months".   

In June 1959 the veteran was psychiatrically admitted to a 
U.S. Navy hospital with a diagnosis of emotional instability 
reaction.  He stated that "he had always been nervous".  A 
conference of staff psychiatrists "agreed that he had shown 
a lifelong pattern of Emotional Instability which precluded 
his rendering further useful service to the Navy."

With the exception of the denial of his claim in 1974, the 
record is devoid of further references to mental problems 
until he filed his most recent claim in August 2002.  
A June 2003 VA examiner noted the veteran's history of 
psychiatric symptomatology in service and indicated that 
"considering the fact at age 18 he was hospitalized and at 
that [time] he had been inflicted with major depressive 
disorders at that time, which presently is resolved."  The 
examiner did not clearly provide a medical nexus opinion 
regarding whether the generalized anxiety disorder is related 
to the veteran's service.  Therefore, another VA examination 
with a medical nexus opinion is necessary.


Additional medical records 

As alluded to above, there is a decades-long gap in the 
veteran's psychiatric history.  
To the extent possible, medical records should be obtained.

The veteran testified that he sees a VA nurse practitioner on 
a regular basis.  
See the April 2007 hearing transcript, page 17.  A review of 
the veteran's claims file reflects that he has been receiving 
treatment at the VA Medical Center in Worcester, 
Massachusetts.  These records need to be obtained.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
inquire as to whether he received any 
psychiatric treatment from the time he 
left military service in 1959 to the time 
he filed his present claim in 2002.  Any 
such records so identified should be 
obtained, to the extent practicable.  In 
any event, VBA should obtain the 
veteran's recent treatment records from 
the VAMC in Worcester, Massachusetts.  
Any such records so obtained should be 
associated with the claims folder.

2.  VBA must then schedule the veteran 
for a VA psychiatric examination.  After 
an interview with the veteran and a 
review of his medical records, the 
examiner should provide a current 
psychiatric diagnosis.  The examiner 
should opine as to whether any currently 
diagnosed psychiatric disorder is as 
least as likely as not related to the 
veteran's naval service.  In particular, 
the examiner should indicate whether any 
currently diagnosed psychiatric disorder 
preexisted the veteran's service and if 
so whether it was aggravated by service.            
The examiner should provide an 
explanation for all opinions rendered.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



